DETAILED ACTION

Claims one, 4-6 and 8 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the method for detecting the mechanical response of mechanical component by an organic mechanoresponsive fluorescent material as presented in the independent claim 1.  Major emphasis is being placed upon the provision of forming a film on a metal surface, that is uniformly coating the organic mechanoresponsive fluorescent material solution on a metal surface, and irradiating it with UV light for detecting the stress/strain distribution on the mechanical component to monitor the occurrence of fatigue cracks, and detecting the fluorescence intensity and distribution in a crack tip area and to predict the pathway of the fatigue cracks; in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Lam et al., U.S. Patent No. 8535979.  While it shows irradiation of a surface by UV light, but fails to specifically teach the use of organic fluorescent to predict a pathway of the fatigue cracks as required by the independent claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, January 10, 2022